Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated May 26, 2021 has been carefully considered. The specification has been amended to correct the informalities therein. The claims have been amended to correct the informalities therein. The claims have been amended to overcome the rejections under 35 USC 112(b) as set forth in the Office Action mailed on March 24, 2021. Correction of these matters is noted with appreciation.

	Applicant has argued that Ormel 2014/0193257 and Menke 2009/0169378 do not teach at least “identifying a vibration sensor of the plurality of vibration sensors, the vibration data for which correlates with the noise data in the region of interest, which indicates that a vibration in a component of the plurality of components coupled to the identified vibration sensor caused the noise represented by the noise data in the region of interest”, as recited in amended claims 1, 29, and 30. Applicant has further argued that Ormel merely teaches positioning a microphone on the ground behind a wind turbine to detect noise produced by the wind turbine, Menke merely teaches positioning microphones on the rotor blades of a wind turbine to detect a stall condition, and that Ormel and Menke do not teach that these microphones are used to detect which component of a wind turbine caused a vibration. These arguments have been carefully considered and are persuasive.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 3, 4, 5, 6, 21, 22, 24, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 4, 5, 6, 20, 21, 23, 1, and 1, respectively of copending Application No. 16/301,406 in view of Ormel 2014/0193257.

The above claims of copending Application No. 16/301,406 claim substantially the same subject matter as the above claims of the instant application, but do not claim adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 1), do not claim that the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle (claim 3), do not claim that the one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle (claim 6), do not claim that the region of interest is an RPM range (claim 21), do not claim a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 29), and do not claim a tower; a nacelle disposed on the tower; a rotor  extending from the nacelle and having a 

Ormel shows a method of controlling a wind turbine 1 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine via a microphone 208; acquiring vibration data from a plurality of vibration sensors 200 positioned at different locations about the wind turbine (paragraph [0034]); identifying a region of interest in the noise data (the data used for establishing the transfer function; note paragraph [0050]; additionally, the narrow bands disclosed in paragraph [0042] may be interpreted as the region of interest), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (the relationship between the two series of measurements, transfer function; note paragraph [0050]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (at least one of load, blade pitch, rpm, and power output (note paragraph [0022]).
The adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle.
The one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle.
The region of interest is an RPM range.

Ormel also shows the wind turbine, comprising: a tower 2; a nacelle 3 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 5 disposed thereon; the controller communicatively connected to the plurality of vibration sensors; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor.
The arrangements are provided for controlling the wind turbine responsive to the noise data and the vibration data, and allowing for rotation of a rotor of the wind turbine while supporting the wind turbine by the tower.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/301,406 such that they include adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle, the one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle, the region of interest is an RPM range, with a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, and with a tower; a nacelle disposed 

Claims 1, 2, 3, 4, 5, 6, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 16, 16, 17, 17, 17, 16, and 16, respectively, of copending Application No. 16/331,100 in view of Menke 2009/0169378.

The above claims of copending Application No. 16/331,100 claim substantially the same subject matter as the above claims of the instant application, but do not claim that the plurality of vibration sensors are coupled to a plurality of components of the wind turbine (claims 1, 29, and 30), do not claim adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 1), do not claim adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold (claim 2), do not claim that the adjusted wind turbine operating parameter comprises blade pitch angle (claim 3), do not claim that the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch) (claim 5), do not claim that the wind turbine parameters is blade pitch angle (claim 6), do not claim that the region of interest is an RPM range (claim 21), do not claim a controller configured to carry out an operation of 

Menke shows a method of controlling a wind turbine 10 to avoid tonal noise production, whereby a plurality of vibration sensors 80a, 80b, 80c are coupled to a plurality of components 8a, 8b, 8c of the wind turbine, for the purpose of fastening the plurality of vibration sensors to the blades in order to detect vibrations. The method comprises: acquiring noise data representing noise produced by the wind turbine via microphone 80a; acquiring vibration data from a plurality of vibration sensors 80a positioned at different locations about the wind turbine (note paragraph [0019]; identifying a region of interest in the noise data (the data from the microphone 80a and values exceeding a threshold; note paragraph [0035]), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (if both noise and vibration exceed their respective thresholds; note paragraph [0035]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (pitch angle adjustment in paragraphs [0020] and [0035]).

The adjusted wind turbine operating parameter comprises blade pitch angle (claim 3).
The region of interest is identified by determining a variation of detected noise levels in the noise data indicative of tonal noise (note figures 4-5 and paragraphs [0024]-[0027], for example) (claim 4).
The region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch) (claim 5).
The wind turbine parameters is blade pitch angle (claim 6).
A controller 22 is configured to carry out an operation of controlling the wind turbine to avoid tonal noise production, and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor.
The wind turbine comprises: a tower 2; a nacelle 6 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 8a, 8b, 8c disposed thereon; the controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production, and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor. 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/331,100 such that that the plurality of vibration sensors are coupled to a plurality of components of the wind turbine, as taught by Menke, for the purpose of fastening the plurality of vibration sensors to the blades in order to detect vibrations.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/331,100 such that they include adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold, the adjusted wind turbine operating parameter comprises blade pitch angle, the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch), the wind turbine parameter is blade pitch angle, the region of interest is an RPM range, with a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, and with a tower; a nacelle disposed on the tower; a rotor  extending 

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Menke 2009/0169378 as applied above, and further in view of Herrig 2014/0241878. 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, but does not claim that the vibration sensors are accelerometers and/or strain gauges.

Herrig shows a blade pitch control method for a wind turbine 10 responsive to various parameters of the wind turbine sensed by blade sensors 62 located on blades 22 in figures 1 and 2. Blade sensors 62 may be at least one of accelerometers, strain gauges, and microphones (note paragraph [0033]). Therefore, Herrig teaches that the microphones may be interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.



Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Menke 2009/0169378 as applied above, and further in view of either (Brown 2015/0132130 or Benito 2010/0158688). 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, with vibration data acquired from the plurality of vibration sensors, but does not claim that the different locations comprise a turbine blade root.

Brown shows a wind turbine control method whereby vibration sensors 404 may be located on the root 208 of a wind turbine blade 102, as a location suitable for sensing blade vibration (note paragraph [0052], for example). Benito shows a wind turbine control method whereby vibration sensors (140 and unnumbered) may be located on the root of a wind turbine blade 108, as a location suitable for sensing blade vibration (note paragraph [0029], for example).

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine control method of claim 16 of copending Application No. 16/331,100 such that the different locations of the vibration sensors comprise a turbine blade root, as taught by either Brown or Benito, as a location suitable for sensing blade vibration.

These are provisional nonstatutory double patenting rejections.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745